DETAILED ACTION
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
3.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a switch unit in claims 1-20 and a driving unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3-5, 8, 11-13, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US 2015/0161940) in view of Miki (US 2017/0236470).
	As to claim 1, Woo teaches a pixel structure (a pixel circuit 110, fig. 2), wherein the pixel structure is electrically connected to a data line (Vdata, fig. 2), a first voltage line (ELVDD,  fig. 2), and a second voltage line (Vref or Vpre, fig. 2), and the pixel structure comprises: 
a first thin film transistor (ST3, fig. 2), wherein a drain of the first thin film transistor is electrically connected to the second voltage line (Vref or Vpre, fig. 2); 
a second thin film transistor (driving transistor DT, fig. 2), and a gate of the second thin film transistor is electrically connected to a source of the first thin film transistor (ST3, fig. 2); 
a third thin film transistor (ST4, fig. 2), wherein a source of the third thin film transistor is electrically connected to a source of the second thin film transistor (driving transistor DT, fig. 2); 
a first capacitor (C1, fig. 2), wherein one end of the first capacitor is connected to the source of the first thin film transistor (ST3, fig. 2) and the gate of the second thin film transistor (driving transistor DT, fig. 2), and the other end of the first capacitor is connected to the source of the second thin film transistor (driving transistor DT, fig. 2); 
a light-emitting diode (OLED, fig. 2), wherein an end of the light-emitting diode is electrically connected to the other end of the capacitor (C1, fig. 2), and the other end of the light-emitting diode is grounded (connected to ELVSS, fig. 2); and
 a driving unit (ST1, fig. 2), wherein the driving unit comprises a control end, a first end, and a second end, the first end of the driving unit is electrically connected to the data line (Vdata, fig. 2), and the second end of the driving unit is electrically connected to the gate of the second thin film transistor (driving transistor DT, fig. 2); 
wherein the driving unit comprises a fourth thin film transistor (ST1, fig. 2), the first end of the driving unit is a drain of the fourth thin film transistor (the end connected to Vdata, fig. 2, [0040] a source electrode connected to the data line DL), the second end of the driving unit is a source of the fourth thin film transistor (the end connected to the gate of driving transistor DT, fig. 2, [0040] a drain electrode connected to the first node n1), and the control end of the driving unit is a gate of the fourth thin film transistor (the end connected to scan control line SL, fig. 2);
 the control end of the driving unit is electrically connected to a scanning signal line to receive a scanning signal ([0040] the first switching transistor ST1 includes a gate electrode connected to the scan control line SL), the gate of the first thin film transistor (the gate of ST3 is connected to the reset control line IL as seen in  fig. 2), and the gate of the 14third thin film transistor are connected to corresponding gate signal lines (the gate of ST4 is connected to the sensing control line SSL as seen in fig. 2),
a fifth thin film transistor (ST2, fig. 2), wherein a drain of the fifth thin film transistor is connected to the second end of the driving unit (ST1, fig. 2), and a source of the fifth thin film transistor is electrically connected to the source of the first thin film transistor (ST3, fig. 2), the gate of the second thin film transistor (driving transistor DT, fig. 2), and the end of the first capacitor (C1, fig. 2).
Woo does not teach a switch unit, wherein the switch unit comprises a control end, a first end, and a second end, and the first end of the switch unit is electrically connected to the first voltage line; wherein a drain of the second thin film transistor is electrically connected to the second end, and the control end of the switch unit, the gate of the first thin film transistor, and the gate of the 14third thin film transistor are connected to corresponding gate signal lines for realizing simultaneous control and synchronized light emitting within a frame of time.

	However, Miki teaches a switch unit (switch 165, fig. 3), wherein the switch unit comprises a control end (an end connected to the Enable line 175, fig. 3), a first end, and a second end (an end connected to driving transistor 161, fig. 3 ), and the first end of the switch unit is electrically connected to the first voltage line (power supply line 169 VTFT, fig. 3 corresponding to ELVDD of Woo); wherein a drain of the second thin film transistor (driving transistor 161, fig. 3 corresponding to driving transistor DT of Woo) is electrically connected to the second end (an end connected to driving transistor 161, fig. 3), and the control end of the switch unit (an end connected to the Enable line 175, fig. 3), the gate of the first thin film transistor (switch 163, fig. 3 corresponding to ST3 of Woo), and the gate of the 14third thin film transistor (switch 164, fig. 3 corresponding to ST4 of Woo) are connected to corresponding gate signal lines (line 175, line 173 and line 174, fig. 3 ) for realizing simultaneous control and synchronized light emitting within a frame of time (fig. 6 illustrates INI and REF are simultaneously activated. It also shows REF and ENB are simultaneously activated).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Woo, the control end of the switch unit, the gate of the first thin film transistor, and the gate of the 14third thin film transistor are connected to corresponding gate signal lines for realizing simultaneous control and synchronized light emitting within a frame of time, as suggested by Miki in order to suppress the degradation of transistors and improve the reliability of the display device ([0007]).

	As to claim 3, Woo in view of Miki teaches the pixel structure, wherein a gate of the fifth thin film transistor (Woo: ST2, fig. 2) is connected to a corresponding gate signal line (Woo: [0041] the second switching transistor ST2 is turned on in accordance with a light emitting control signal ECS supplied to the light emitting control line EL).  

	As to claim 4, Woo in view of Miki teaches the pixel structure, wherein the switch unit comprises a thin film transistor (Miki: switch 165, fig. 3), the first end of the switch unit is a drain of the thin film transistor (Miki: an end connected to a power supply line 169 VTFT, fig. 3), the second end of the switch unit is a source of the thin film transistor (Miki: an end connected to driving transistor 161, fig. 3), and the control end of the switch unit is a gate of the thin film transistor (Miki: an end connected to the Enable line 175, fig. 3).  

As to claim 5, Woo in view of Miki teaches the pixel structure, wherein the thin film transistor is a true color thin film transistor (Miki: [0087] the switches 162 to 164 and the switch 165 may be p-type TFTs).  

As to claim 8, Woo teaches a pixel structure (a pixel circuit 110, fig. 2), wherein the pixel structure is electrically connected to a data line (Vdata, fig. 2), a first voltage line (ELVDD,  fig. 2), and a second voltage line (Vref or Vpre, fig. 2), and the pixel structure comprises: 
a first thin film transistor (ST3, fig. 2), wherein a drain of the first thin film transistor is electrically connected to the second voltage line (Vref or Vpre, fig. 2);
 a second thin film transistor (driving transistor DT, fig. 2), and a gate of the second thin film transistor is electrically connected to a source of the first thin film transistor (ST3, fig. 2);
a third thin film transistor (ST4, fig. 2), wherein a source of the third thin film transistor is electrically connected to a source of the second thin film transistor (driving transistor DT, fig. 2);
 a first capacitor (C1, fig. 2), wherein one end of the first capacitor is connected to the source of the first thin film transistor (ST3, fig. 2)  and the gate of the second thin film transistor (driving transistor DT, fig. 2), and the other end of the first capacitor is connected to the source of the second thin film transistor (driving transistor DT, fig. 2); 
a light-emitting diode (OLED, fig. 2), wherein an end of the light-emitting diode is electrically connected to the other end of the capacitor (C1, fig. 2), and the other end of the light-emitting diode is grounded (connected to ELVSS, fig. 2);and 
a driving unit (ST1, fig. 2), wherein the driving unit comprises a control end, a first end, and a second end, the first end of the driving unit is electrically connected to the data line (Vdata, fig. 2), and the second end of the driving unit is electrically connected to the gate of the second thin film transistor (driving transistor DT, fig. 2); 
wherein the control end of the driving unit is electrically connected to a scanning signal line to receive a scanning signal ([0040] the first switching transistor ST1 includes a gate electrode connected to the scan control line SL), the gate of the first thin film transistor (the gate of ST3 is connected to the reset control line IL as seen in  fig. 2), and the gate of the 14third thin film transistor are connected to corresponding gate signal lines (the gate of ST4 is connected to the sensing control line SSL as seen in fig. 2)
Woo does not teach a switch unit, wherein the switch unit comprises a control end, a first end, and a second end, and the first end of the switch unit is electrically connected to the first voltage line; wherein a drain of the second thin film transistor is electrically connected to the second end, and the control end of the switch unit, the gate of the first thin film transistor, and the gate of the 14third thin film transistor are connected to corresponding gate signal lines for realizing simultaneous control and synchronized light emitting within a frame of time.

	However, Miki teaches a switch unit (switch 165, fig. 3), wherein the switch unit comprises a control end (an end connected to the Enable line 175, fig. 3), a first end, and a second end (an end connected to driving transistor 161, fig. 3 ), and the first end of the switch unit is electrically connected to the first voltage line (power supply line 169 VTFT, fig. 3 corresponding to ELVDD of Woo); wherein a drain of the second thin film transistor (driving transistor 161, fig. 3 corresponding to driving transistor DT of Woo) is electrically connected to the second end (an end connected to driving transistor 161, fig. 3), and the control end of the switch unit (an end the gate of the first thin film transistor (switch 163, fig. 3 corresponding to ST3 of Woo), and the gate of the 14third thin film transistor (switch 164, fig. 3 corresponding to ST4 of Woo) are connected to corresponding gate signal lines (line 175, line 173 and line 174, fig. 3 ) for realizing simultaneous control and synchronized light emitting within a frame of time (fig. 6 illustrates INI and REF are simultaneously activated. It also shows REF and ENB are simultaneously activated).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Woo, the control end of the switch unit, the gate of the first thin film transistor, and the gate of the 14third thin film transistor are connected to corresponding gate signal lines for realizing simultaneous control and synchronized light emitting within a frame of time, as suggested by Miki in order to suppress the degradation of transistors and improve the reliability of the display device ([0007]).

As to claim 11, Woo in view of Miki teaches the pixel structure, wherein the driving unit comprises a fourth thin film transistor (Woo: ST1, fig. 2), the first end of the driving unit is a drain of the fourth thin film transistor (Woo: the end connected to Vdata, fig. 2, [0040] a source electrode connected to the data line DL), the second end of the driving unit is a source of the fourth thin film transistor (Woo: the end connected to the gate of driving transistor DT, fig. 2, [0040] a drain electrode connected to the first node n1), and the control end of the driving unit is a gate of the fourth thin film transistor (Woo: the end connected to scan control line SL, fig. 2).

As to claim 12, Woo in view of Miki teaches the pixel structure, wherein the switch unit comprises a thin film transistor (Miki: switch 165, fig. 3), the first end of the switch unit is a drain of the thin film transistor (Miki: an end connected to a power supply line 169 VTFT, fig. 3), the second end of the switch unit is a source of the thin film transistor (Miki: an end connected to driving transistor 161, fig. 3), and the control end of the switch unit is a gate of the thin film transistor (Miki: an end connected to the Enable line 175, fig. 3).  

As to claim 13, Woo in view of Miki teaches the pixel structure, wherein the thin film transistor is a true color thin film transistor (Miki: [0087] the switches 162 to 164 and the switch 165 may be p-type TFTs).  

As to claim 16, Woo teaches a display device, wherein the display device comprises a pixel structure (a pixel circuit 110, fig. 2), the pixel structure is electrically connected to a data line (Vdata, fig. 2), a first voltage line (ELVDD,  fig. 2), and a second voltage line (Vref or Vpre, fig. 2), and the pixel structure comprises:
a first thin film transistor (ST3, fig. 2), wherein a drain of the first thin film transistor is electrically connected to the second voltage line (Vref or Vpre, fig. 2); 
a second thin film transistor (driving transistor DT, fig. 2), and a gate of the second thin film transistor is electrically connected to a source of the first thin film transistor (ST3, fig. 2);
a third thin film transistor (ST4, fig. 2), wherein a source of the third thin film transistor is electrically connected to a source of the second thin film transistor (driving transistor DT, fig. 2);
a first capacitor (C1, fig. 2), wherein one end of the first capacitor is connected to the source of the first thin film transistor (ST3, fig. 2) and the gate of the second thin film transistor (driving transistor DT, fig. 2), and the other end of the first capacitor is connected to the source of the second thin film transistor (driving transistor DT, fig. 2); 
a light-emitting diode (OLED, fig. 2), wherein an end of the light-emitting diode is electrically connected to the other end of the capacitor (C1, fig. 2), and the other end of the light-emitting diode is grounded (connected to ELVSS, fig. 2); and 
a driving unit (ST1, fig. 2), wherein the driving unit comprises a control end, a first end, and a second end, the first end of the driving unit is electrically connected to the data line (Vdata, fig. 2), and the second end of the driving unit is electrically connected to the gate of the second thin film transistor (driving transistor DT, fig. 2); 
wherein the control end of the driving unit is electrically connected to a 18scanning signal line to receive a scanning signal ([0040] the first switching transistor ST1 includes a gate electrode connected to the scan control line SL), the gate of the first thin film transistor (the gate of ST3 is connected to the reset control line IL as seen in  fig. 2), and the gate of the third thin film transistor are connected to corresponding gate signal lines (the gate of ST4 is connected to the sensing control line SSL as seen in fig. 2)
Woo does not teach a switch unit, wherein the switch unit comprises a control end, a first end, and a second end, and the first end of the switch unit is electrically connected to the first voltage line; wherein a drain of the second thin film transistor is electrically connected to the second end, and the control end of the switch unit, the gate of the first thin film transistor, and the gate of the 14third thin film transistor are connected to corresponding gate signal lines for realizing simultaneous control and synchronized light emitting within a frame of time.

	However, Miki teaches a switch unit (switch 165, fig. 3), wherein the switch unit comprises a control end (an end connected to the Enable line 175, fig. 3), a first end, and a second end (an end connected to driving transistor 161, fig. 3 ), and the first end of the switch unit is electrically connected to the first voltage line (power supply line 169 VTFT, fig. 3 corresponding to ELVDD of Woo); wherein a drain of the second thin film transistor (driving transistor 161, fig. 3 corresponding to driving transistor DT of Woo) is electrically connected to the second end (an end connected to driving transistor 161, fig. 3), and the control end of the switch unit (an end connected to the Enable line 175, fig. 3), the gate of the first thin film transistor (switch 163, fig. 3 corresponding to ST3 of Woo), and the gate of the 14third thin film transistor (switch 164, fig. 3 corresponding to ST4 of Woo) are connected to corresponding gate signal lines (line 175, line 173 and line 174, fig. 3 ) for realizing simultaneous control and synchronized light emitting within a frame of time (fig. 6 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Woo, the control end of the switch unit, the gate of the first thin film transistor, and the gate of the 14third thin film transistor are connected to corresponding gate signal lines for realizing simultaneous control and synchronized light emitting within a frame of time, as suggested by Miki in order to suppress the degradation of transistors and improve the reliability of the display device ([0007]).

As to claim 18, Woo in view of Miki teaches the display device, wherein the driving unit comprises a fourth thin film transistor (Woo: ST1, fig. 2), the first end of the driving unit is a drain of the fourth thin film transistor (Woo: the end connected to Vdata, fig. 2, [0040] a source electrode connected to the data line DL), the second end of the driving unit is a source of the fourth thin film transistor (Woo: the end connected to the gate of driving transistor DT, fig. 2, [0040] a drain electrode connected to the first node n1), and the control end of the driving unit is a gate of the fourth thin film transistor (Woo: the end connected to scan control line SL, fig. 2);

As to claim 20, Woo in view of Miki teaches the display device, wherein the switch unit comprises a thin film transistor (Miki: switch 165, fig. 3), the first end of the switch unit is a drain of the thin film transistor (Miki: an end connected to a power supply line 169 VTFT, fig. 3), the second end of the switch unit is a source of the thin film transistor (Miki: an end connected to driving transistor 161, fig. 3), and the control end of the switch unit is a gate of the thin film transistor (Miki: an end connected to the Enable line 175, fig. 3).  

6.	Claims 2, 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US 2015/0161940) in view of Miki (US 2017/0236470) and further in view of Wu et al (US 2017/0039941).
As to claim 2, while Woo in view of Miki teaches a second capacitor (Woo: C2, fig. 2); and one end of the second capacitor is electrically connected to the second end of the driving unit (Woo: ST1 at n1, fig. 2), Woo in view of Miki does not teach the other end of the second capacitor is grounded as claimed.
However, Wu teaches the other end of the second capacitor (C1) is grounded (see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Woo in view of Miki wherein, the other end of the second capacitor is grounded, as suggested by Wu in order to store data voltage and to control the brightness of the OLED ([0094]).

As to claim 9, Woo in view of Miki teaches the pixel structure, wherein the pixel structure comprises a second capacitor (Woo: C2, fig. 2) and a fifth thin film transistor (Woo: ST2, fig. 2); one end of the second capacitor is electrically connected to the second end of the driving unit (Woo: ST1 at n1, fig. 2), and a drain of the fifth thin film transistor is connected to the second end of the driving unit (Woo: ST1, fig. 2), and a source of the fifth thin film transistor is electrically connected to the source of the first thin film transistor (Woo: ST3, fig. 2), the gate of the second thin film transistor (Woo: driving transistor DT, fig. 2), and the end of the first capacitor (Woo: C1, fig. 2). 
Woo in view of Miki does not teach the other end of the second capacitor is grounded as claimed.
However, Wu teaches the other end of the second capacitor (C1) is grounded (see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Woo in view of Miki wherein, the other end of the second capacitor is grounded, as suggested by Wu in order to store data voltage and to control the brightness of the OLED ([0094]).

As to claim 10, Woo in view of Miki and further in view of Wu teaches the pixel structure, wherein a gate of the fifth thin film transistor (Woo: ST2, fig. 2) is connected to a corresponding gate signal line (Woo: [0041] the second switching transistor ST2 is turned on in accordance with a light emitting control signal ECS supplied to the light emitting control line EL).  

As to claim 17, Woo in view of Miki teaches the display device, wherein the pixel structure comprises a second capacitor (Woo: C2, fig. 2) and a fifth thin film transistor (Woo: ST2, fig. 2); one end of the second capacitor is electrically connected to the second end of the driving unit (Woo: ST1, fig. 2), and a drain of the fifth thin film transistor is connected to the second end of the driving unit (Woo: ST1, fig. 2), and a source of the fifth thin film transistor is electrically connected to the source of the first thin film transistor (Woo: ST3, fig. 2), the gate of the second thin film transistor (Woo: driving transistor DT, fig. 2), and the end of the first capacitor (Woo: C1, fig. 2). 
Woo in view of Miki does not teach the other end of the second capacitor is grounded as claimed.
However, Wu teaches the other end of the second capacitor (C1) is grounded (see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Woo in view of Miki wherein, the other end of the second capacitor is grounded, as suggested by Wu in order to store data voltage and to control the brightness of the OLED ([0094]).

Allowable Subject Matter
7.	Claims 6-7, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628       

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628